Evans, Judge:
This is an appeal to reappraisement from a finding of value made by the appraiser at the port of San Juan, Puerto Rico, on an importation of telephone sets imported into that port from Belgium. At the hearing at the pgrt of entry the importer produced a letter from a corporation which is described by a witness as a part of the International Telephone and Telegraph Corporation, the seller of the merchandise, in which it is stated that the items in dispute were incorrectly priced. The Government produced the testimony of a United States examiner of merchandise at the port of San Juan, who testified that he had examined and advisorily appraised the instant merchandise and that he had advanced the value because of the fact that other importations during the months of June and August of the same year, bearing this same manufacturer’s number, were invoiced at the price at which he returned the instant item, viz, 279.60 Belgian francs.
In view of the proof produced on the part of the importer that the merchandise was incorrectly priced and the fact that the instant importation was made three months after the importation of August 1938, upon which the Government based its advance, I think the importer has sustained the burden of proof cast upon him and that the value of the merchandise at the time of this entry was 260.96 Belgian francs per set, plus 2% per centum tax, and I so find.
Judgment will be rendered accordingly. It is so ordered.